Citation Nr: 0814436	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO. 04-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefits sought on 
appeal.

In August 2005, the veteran appeared before the undersigned 
Veterans Law Judge and testified. A transcript is of record.

In November 2005, the Board denied the benefit sought on 
appeal. It denied the claim of service connection for PTSD, 
and referred an informal claim of service connection for an 
anxiety disorder, as voiced by the veteran's representative, 
to the RO for appropriate action. 

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in a 
Memorandum Decision dated in December 2007 (Memorandum), the 
Court set aside the Board's November 2005 decision and 
remanded the case for further proceedings. The case was 
subsequently returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

This claim has been remanded because the Court found that: 
(1) the medical examination relied upon by the Board was 
insufficient and; (2) in referring the veteran's 
representative's contention that the veteran had an anxiety 
disorder that was the result of military service as an 
unadjudicated claim to the RO for appropriate action, the 
Board "failed to consider" a separate claim for an anxiety 
disorder "despite a clear diagnosis supporting the claim." 
See Memorandum Decision, page 2.

The Court found the adjudicated claim of service connection 
for PTSD and the unadjudicated claim of service connection 
for an anxiety disorder to be inextricably intertwined within 
the meaning of the law. See Harris v. Derwinski, 1 Vet. App. 
180 (1991) (Claims are inextricably intertwined only if the 
RO would have to reexamine the merits of any other claim that 
has been denied by the Board, or the appellate courts, which 
is pending on appeal pursuant to the same action. The 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation. See generally Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992) (For the 
proposition as cited).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

The Court has determined that the veteran's PTSD claim is 
inextricably intertwined with the veteran's informal claim 
for an anxiety disorder. The Court has instructed for the two 
claims to be decided together after a more thorough VA 
psychiatric examination (Memorandum decision, page 3). The 
Board is bound by the findings contained in the Memorandum 
Decision, as adopted by the Court. See generally Chisem v. 
Gober, 10 Vet. App. 526 (1997); Cf. Bruce v. West, 11 Vet. 
App. 405, 408 (1998) (noting that referral to RO is 
appropriate where claim is raised for first time before BVA); 
Godfrey v. Brown, 7 Vet. App. 398, 408 (1995) (holding that 
referral to RO is appropriate where claim is not in appellate 
status); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (Generally 
that the filing of a notice of disagreement as to a rating 
decision triggers appellate jurisdiction of the Board).
.

The veteran served in Vietnam and his DD214 indicates that he 
is the recipient of a Purple Heart and the Combat 
Infantryman's Badge. 

In an August 2003 VA examination, the examiner diagnosed the 
veteran with an anxiety disorder, however, she did not 
diagnose the veteran with PTSD. The examiner did note that it 
appeared the veteran was "holding back" discussing possible 
other symptoms which may be representative of more 
significant PTSD.

In its December 2007 Memorandum Decision, the Court 
instructed that a new examination is required in this case. 
The Court found three deficiencies which indicate the August 
2003 VA medical examination was inadequate to support the 
Board's November 2005 decision. First, the Court pointed out 
it was not clear if the "Mississippi Scale for Combat-
Related PTSD" conformed to the DSM-IV requirements. Second, 
the Court noted that all information necessary to make a 
complete and reliable diagnosis had not been produced by the 
veteran. Finally, the Court noted that a diagnosis of an 
anxiety disorder had been given, which may in itself be a 
compensable disorder (Memorandum decision, page 2).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. The RO did not provide the 
veteran with such notice and that deficiency should be 
rectified on remand.

The considerations described above require a remand for 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own medical 
opinions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and 
implementing regulations found at 38 
C.F.R. § 3.159 (2007) is completed. 
See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO/AMC should contact the veteran 
and ask him to specify any and all 
medical care providers who treated him 
for any psychiatric conditions, to 
include anxiety and PTSD. The RO/AMC 
should then obtain and associate with 
the claims file any records identified 
by the veteran that are not already in 
the claims file. The RO/AMC should 
ensure that all VA medical treatment 
records are associated with the file.

3.	The veteran should be afforded a 
psychiatric examination in relation to 
his claims of service connection for 
PTSD and an anxiety disorder to 
ascertain the nature and etiology of 
all disorders that may be present. Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished. If 
possible, a male examiner should be 
provided, as alluded to by the August 
2003 VA examination that the veteran 
appeared to be "holding back" 
information and he so testified as 
such at his August 2005 Board hearing 
that he felt intimidated speaking with 
a female physician. 

A clear rationale for all opinions is 
required, to include a discussion of 
the facts and medical principles 
involved. The claims folder, and a 
copy of this remand, will be made 
available to the examiner for review 
in conjunction with the examination, 
and the examiners must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. The examiner must state 
the medical basis or bases for any 
opinions rendered. If the examiner is 
unable to so state without resort to 
speculation, he or she should so 
state. The RO/AMC should ensure that 
any clinical studies deemed necessary 
by the examiner or otherwise required 
are conducted.

4.	The veteran is hereby notified that it 
is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA examination 
without good cause may include denial 
of the claim. 38 C.F.R. §§ 3.158 and 
3.655.

5.	Upon receipt of any VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided. If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions. 
See 38 C.F.R. § 4.2.

6.	The RO should take such additional 
development action as it deems proper 
with respect to the claim of service 
connection for PTSD and service 
connection for an anxiety disorder, 
including any other appropriate 
medical examinations and testing, and 
follow any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development. 

Thereafter, the AMC/RO should consider all of the evidence of 
record and re-adjudicate the veteran's claims. The 
readjudication should reflect consideration of all the 
evidence of record and be accomplished with application of 
all appropriate legal theories. If the benefits sought on 
appeal remain denied, the veteran and his representative, 
should be provided a supplemental statement of the case 
(SSOC). The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal. An appropriate 
period of time should be allowed for response.

The Board presently expresses no opinion as to the merits of 
either claim, nor if either or both claims are granted the 
establishment of effective date of service connection or 
disability evaluations. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



